89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Filippo LUCISANO, Plaintiff-Appellant,v.Diana VENTURA, William Nathaniel Carrol, Lloyd Cutsumpas,Clemencia Lucisano, Howard J. Moraghan, Patricia A. Geen,William J. Sullivan, William J. Lavery, Edward F. Stodolink,James T. Healey, Max F. Brunswick, William C. Bieluch, Jr.,Sandra Vilardi Leheny, Cordalie Benoit, Arnold Horlovitz,Joseph P. Secola, Defendants-Appellees.
No. 95-7450.
United States Court of Appeals, Second Circuit.
Nov. 15, 1995.

1
Appeal from the United States District Court for the District of Connecticut.


2
Appearing for Appellant:  Filippo Lucisano, pro se, Port Chester, N.Y.


3
Appearing for Appellees:  Michael R. Kaufman, Jones, Damia, Kaufman, Wellman, Borofsky, Stelljes & Depaul, Danbury, Ct.;   Andrew S. Turret, Bai, Pollock & Dunnigan, Bridgeport, Ct.


4
D.Conn.


5
AFFIRMED.


6
Before AMALYA L. KEARSE and RALPH K. WINTER, Circuit Judges, and MILTON POLLACK, District Judge*.


7
This cause came on to be heard on the transcript of record from the United States District Court for the District of Connecticut, and was argued by plaintiff pro se and by counsel for defendants.


8
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.


9
Plaintiff pro se Filippo Lucisano appeals from a judgment of the United States District Court for the District of Connecticut, Warren W. Eginton, Judge, denying his motion pursuant to Fed.R.Civ.P. 60(b) for relief from judgments or orders entered in Lucisano v. Ventura, No. 89-CV-87 (D.Conn. Sept. 13, 1990), aff'd, 930 F.2d 909 (2d Cir.1991), and No. 93-CV-231 (D.Conn. Aug. 3, 1993).  To the extent that Lucisano sought to have the district court revisit an issue that was dealt with, explicitly or implicitly, on his direct appeal from the prior judgment, the district court lacked jurisdiction to do so.  To the extent that Lucisano advanced contentions that were within the jurisdiction of the district court, his request was not made within a reasonable time as required by Fed.R.Civ.P. 60(b).  It was not an abuse of discretion for the district court to deny relief from that requirement on the grounds that Lucisano failed to show exceptional circumstances.  See generally 11 C. Wright, A. Miller & M. Kane, Federal Practice and Procedure § 2864 (1995).


10
We have considered all of Lucisano's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.



*
 Honorable Milton Pollack, of the United States District Court for the Southern District of New York, sitting by designation